                      Case 3:14-cv-03264-JD Document 2486 Filed 11/27/19 Page 1 of 3




             1    Joseph W. Cotchett (Stab Bar No. 36324)
                  Adam Zapala (State Bar No. 245748)
             2    Elizabeth Castillo (State Bar No. 280502)
                  COTCHETT PITRE & McCARTHY LLP
             3    840 Malcolm Road, Suite 200
                  Burlingame, CA 94010
             4    Telephone: (650) 697-6000
                  Facsimile: (650) 697-0577
             5    jcotchett@cpmlegal.com
                  azapala@cpmlegal.com
             6    ecastillo@cpmlegal.com
             7    Lead Class Counsel for Indirect Purchaser Plaintiffs
             8
                                            UNITED STATES DISTRICT COURT
             9
                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
            10
                                                 SAN FRANCISCO DIVISION
            11

            12    IN RE CAPACITORS ANTITRUST                       Case No. 3:14-cv-03264-JD; 3:17-md-02801-JD
                  LITIGATION                                       Hon. James Donato
            13

            14    THIS DOCUMENT RELATES TO:                        INDIRECT PURCHASER PLAINTIFFS’
                                                                   RESPONSE TO THE SPECIAL MASTER’S
            15    ALL INDIRECT PURCHASER                           REPORT AND RECOMMENDATION
                  PLAINTIFF ACTIONS                                REGARDING IPPS’ REQUEST FOR
            16                                                     REIMBURSEMENT OF EXPENSES
            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
                  Indirect Purchaser Plaintiffs’ Response to the Special Master’s Report and Recommendation
 LAW OFFICES      Regarding IPPs’ Request for Reimbursement of Litigation Expenses
COTCHETT, PITRE
& MCCARTHY, LLP
                       Case 3:14-cv-03264-JD Document 2486 Filed 11/27/19 Page 2 of 3




             1           The Indirect Purchaser Plaintiffs’ (“IPPs”) hereby submit this response to the Special Master’s

             2    recently submitted Report and Recommendation Regarding the Indirect Purchasers’ Request for

             3    Reimbursement of Expenses. See ECF No. 2484. 1 In short, IPPs accept the Special Master’s Report

             4    and Recommendation (“R&R”) in full and request that the Court “so order” the R&R promptly so

             5    that IPPs can pay critical bills and replenish their Litigation Fund in advance of further proceedings.

             6           In October of 2018, IPPs requested reimbursement of reasonably incurred litigation expenses

             7    in the amount of $4,710,298.24. See ECF No. 2219 (Supplement Brief Regarding IPPs’ Expenses).

             8    After extensive proceedings before Special Master Monica Ip, for the purpose of validating IPPs’

             9    request for reimbursement of litigation expenses, the R&R recommends that the Court award IPPs

            10    $4,541,734.08 of the requested expenses. As noted supra, IPPs accept the R&R in full and request

            11    that an order be issued by the Court promptly adopting the R&R in full and permitting IPPs to be

            12    reimbursed for such litigation expenses. And while IPPs do not contest the Special Master’s findings,

            13    particularly given the extended nature of these proceedings and the need to bring this matter to a

            14    conclusion, IPPs did want to note for the Court that simply because certain minimal IPP expenses

            15    could not now—many years later—be supported by receipts does not a fortiori mean that the expenses

            16    were not actually incurred. For example, the R&R finds that approximately $9,000 in claimed

            17    individual firm expenses were not supported by receipts. See R&R at Exhibit 1. But some actually

            18    incurred expenses would not be reflected in receipts. For example, while certain IPP counsel

            19    submitted individual firm expenses for parking—either for hearings or depositions—parking meters

            20    do not themselves provide receipts, but this does not mean the expenses were not actually incurred.

            21    Again, IPPs are not contesting the Special Master’s findings in any way and wish to proceed with full

            22    adoption of the R&R, but IPPs did want to provide appropriate context for the claimed expenses.

            23           Similarly, IPPs followed strict guidelines and issued mandates to co-counsel that per diem

            24    meals were not to exceed $75, in accord with this Court’s order. For the overwhelming majority of

            25    travel occurring on this case, that guideline was strictly followed with the R&R finding only $94.09

            26    had to be reduced for days that exceeded that threshold. See R&R at Exhibit 1. IPPs believe that for

            27

                  1
            28     All “ECF” references are to the original docket in this case, Case No. 3:14-cv-03264-JD
 LAW OFFICES
                  Indirect Purchaser Plaintiffs’ Response to the Special Master’s Report and
COTCHETT, PITRE   Recommendation Regarding IPPs’ Request for Reimbursement of Litigation Expenses
& MCCARTHY, LLP                                                                                                        1
                       Case 3:14-cv-03264-JD Document 2486 Filed 11/27/19 Page 3 of 3




             1    the majority of these identified meals (and there were only four identified cases), multiple counsel

             2    were present—either other IPP counsel traveling for the deposition, or DPP counsel—with one

             3    attorney paying, making it appear as though the meal was over the per diem amount for that individual

             4    on that day. And while IPPs identified several such instances—given the passage of time—IPPs were

             5    unable to identify them for these four instances. IPPs provide the foregoing information solely to

             6    provide additional context and information to the Court, not to challenge the R&R’s findings. Indeed,

             7    IPPs were pleased to see the R&R’s conclusion of only a 0.29% error rate in the Round 2 individual

             8    firm expenses. See R&R at n. 5.

             9                                             CONCLUSION

            10           IPPs accept in full the Special Master’s R&R concerning IPPs’ request for reimbursement of

            11    expenses regarding the Round 2 settlements and thank the Special Master for her diligent work

            12    regarding this matter. IPPs request that the Court issue an order adopting the R&R and awarding

            13    IPPs’ litigation expenses in the amount of $4,541,734.08.

            14

            15    DATED: November 27, 2019                 Respectfully submitted,

            16                                             /s/ Adam J. Zapala
                                                           Joseph W. Cotchett
            17                                             Adam J. Zapala
                                                           Elizabeth Castillo
            18                                             COTCHETT, PITRE & McCARTHY, LLP
                                                           San Francisco Airport Office Center
            19                                             840 Malcolm Road, Suite 200
                                                           Burlingame, CA 94010
            20                                             Telephone: (650) 697-6000
                                                           Facsimile: (650) 697-0577
            21                                             jcotchett@cpmlegal.com
                                                           azapala@cpmlegal.com
            22                                             ecastillo@cpmlegal.com

            23                                             Lead Class Counsel for Indirect Purchaser
                                                           Plaintiffs
            24

            25

            26

            27

            28

 LAW OFFICES
                  Indirect Purchaser Plaintiffs’ Response to the Special Master’s Report and
COTCHETT, PITRE   Recommendation Regarding IPPs’ Request for Reimbursement of Litigation Expenses
& MCCARTHY, LLP                                                                                                      2
